
	
		II
		111th CONGRESS
		1st Session
		S. 1745
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To expand whistleblower protections to non-Federal
		  employees whose disclosures involve misuse of Federal funds.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Non-Federal Employee Whistleblower
			 Protection Act of 2009.
		2.Protecting state
			 and local government and contractor whistleblowers
			(a)RepealSection
			 315 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 265) is hereby repealed.
			(b)Enhanced
			 protection for State and local government and contractor
			 whistleblowersTitle III of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 251 et seq.), as amended by
			 subsection (a), is amended by inserting after section 314B the following new
			 section:
				
					315.Whistleblower
				protection for State and local government and contractor
				whistleblowers
						(a)Prohibition of
				reprisalsAn employee of any non-Federal employer receiving
				covered funds may not be discharged, demoted, or otherwise discriminated
				against as a reprisal for initiating or participating in any proceeding related
				to the misuse of any Federal funds, reasonably opposing the misuse of any
				Federal funds, or disclosing, including a disclosure made in the ordinary
				course of an employee's duties, to an inspector general, the Comptroller
				General of the United States, the Attorney General, a member of Congress, a
				State or Federal regulatory or law enforcement agency, a person with
				supervisory authority over the employee (or such other person working for the
				employer who has the authority to investigate, discover, or terminate
				misconduct), a court or grand jury, the head of a Federal agency, or their
				representatives information that the employee reasonably believes is evidence
				of—
							(1)gross
				mismanagement of an agency contract or grant relating to covered funds;
							(2)a gross waste of
				covered funds;
							(3)a substantial and
				specific danger to public health or safety related to the implementation or use
				of covered funds;
							(4)an abuse of
				authority related to the implementation or use of covered funds; or
							(5)a violation of
				law, rule, or regulation related to an agency contract (including the
				competition for or negotiation of a contract), subcontract, or grant, awarded
				or issued relating to covered funds.
							(b)Investigation
				of complaints
							(1)In
				generalA person who believes that the person has been subjected
				to a reprisal prohibited by subsection (a) may submit a complaint regarding the
				reprisal to the appropriate inspector general. Except as provided under
				paragraph (3), unless the inspector general determines that the complaint is
				frivolous, does not relate to covered funds, or another Federal or State
				judicial or administrative proceeding has previously been invoked to resolve
				such complaint, the inspector general shall investigate the complaint and, upon
				completion of such investigation, submit a report of the findings of the
				investigation to the person, the person's employer, and the head of the
				appropriate agency.
							(2)Time
				limitations for actions
								(A)In
				generalExcept as provided under subparagraph (B), the inspector
				general shall, not later than 180 days after receiving a complaint under
				paragraph (1)—
									(i)make a
				determination that the complaint is frivolous, does not relate to covered
				funds, or another Federal or State judicial or administrative proceeding has
				previously been invoked to resolve such complaint; or
									(ii)submit a report
				under paragraph (1).
									(B)Extensions
									(i)Voluntary
				extension agreed to between inspector general and complainantIf
				the inspector general is unable to complete an investigation under this section
				in time to submit a report within the 180-day period specified under
				subparagraph (A) and the person submitting the complaint agrees to an extension
				of time, the inspector general shall submit a report under paragraph (1) within
				such additional period of time as shall be agreed upon between the inspector
				general and the person submitting the complaint.
									(ii)Extension
				granted by inspector generalIf the inspector general is unable
				to complete an investigation under this section in time to submit a report
				within the 180-day period specified under subparagraph (A), the inspector
				general may extend the period for not more than 180 days without agreeing with
				the person submitting the complaint to such extension, provided that the
				inspector general provides a written explanation (subject to the authority to
				exclude information under paragraph (4)(C)) for the decision, which shall be
				provided to both the person submitting the complaint and the non-Federal
				employer.
									(iii)Semi-annual
				report on extensionsThe inspector general shall include in
				semi-annual reports to Congress a list of those investigations for which the
				inspector general received an extension.
									(3)Discretion not
				to investigate complaints
								(A)In
				generalThe inspector general may decide not to conduct or
				continue an investigation under this section upon providing to the person
				submitting the complaint and the non-Federal employer a written explanation
				(subject to the authority to exclude information under paragraph (4)(C)) for
				such decision.
								(B)Assumption of
				rights to civil remedyUpon receipt of an explanation of a
				decision not to conduct or continue an investigation under subparagraph (A),
				the person submitting a complaint shall immediately assume the right to a civil
				remedy under subsection (c)(3) as if the 210-day period specified under such
				subsection has already passed.
								(C)Semi-annual
				reportThe inspector general shall include in semi-annual reports
				to Congress a list of those investigations the inspector general decided not to
				conduct or continue under this paragraph.
								(4)Access to
				investigative file of inspector general
								(A)In
				generalThe person alleging a reprisal under this section shall
				have access to the investigation file of the appropriate inspector general in
				accordance with section 552a of title 5, United States Code (commonly referred
				to as the Privacy Act). The investigation of the inspector
				general shall be deemed closed for purposes of disclosure under such section
				when an employee files an appeal to an agency head or a court of competent
				jurisdiction.
								(B)Civil
				actionIn the event the person alleging the reprisal brings suit
				under subsection (c)(3), the person alleging the reprisal and the non-Federal
				employer shall have access to the investigative file of the inspector general
				in accordance with the Privacy Act.
								(C)Exception
									(i)In
				generalThe inspector general may exclude from disclosure—
										(I)information
				protected from disclosure by a provision of law; and
										(II)any additional
				information the inspector general determines disclosure of which would impede a
				continuing investigation, provided that such information is disclosed once such
				disclosure would no longer impede such investigation, unless the inspector
				general determines that disclosure of law enforcement techniques, procedures,
				or information could reasonably be expected to risk circumvention of the law or
				disclose the identity of a confidential source.
										(ii)LimitationNotwithstanding
				clause (i)(II), the inspector general may not withhold information from the
				employee which would otherwise be subject to disclosure under section 552 of
				title 5, United States Code (commonly referred to as the Freedom of Information
				Act) or the Privacy Act.
									(5)Privacy of
				informationAn inspector general investigating an alleged
				reprisal under this section may not respond to any inquiry or disclose any
				information from or about any person alleging such reprisal, except in
				accordance with the provisions of section 552a of title 5, United States Code,
				or as required by any other applicable Federal law.
							(c)Remedy and
				enforcement authority
							(1)Burden of
				proof
								(A)Disclosure as
				contributing factor in reprisal
									(i)In
				generalA person alleging a reprisal under this section shall be
				deemed to have affirmatively established the occurrence of the reprisal if the
				person demonstrates that a disclosure described in subsection (a) was a
				contributing factor in the reprisal.
									(ii)Use of
				circumstantial evidenceA disclosure may be demonstrated as a
				contributing factor in a reprisal for purposes of this paragraph by
				circumstantial evidence, including—
										(I)evidence that the
				official undertaking the reprisal knew of the disclosure;
										(II)evidence that
				the reprisal occurred within a period of time after the disclosure such that a
				reasonable person could conclude that the disclosure was a contributing factor
				in the reprisal; or
										(III)evidence that
				the protected disclosure was well founded in fact or law.
										(B)Opportunity for
				rebuttalThe head of an agency may not find the occurrence of a
				reprisal with respect to a reprisal that is affirmatively established under
				subparagraph (A) if the non-Federal employer demonstrates by clear and
				convincing evidence that the non-Federal employer would have taken the action
				constituting the reprisal in the absence of the disclosure. An employee may
				rebut this affirmative defense by direct or circumstantial evidence, including
				the evidence described in subparagraph (A).
								(2)Agency
				actionNot later than 30 days after receiving an inspector
				general report under subsection (b), the head of the agency concerned shall
				determine whether there is sufficient basis to conclude that the non-Federal
				employer has subjected the complainant to a reprisal prohibited by subsection
				(a) and shall either issue an order denying relief in whole or in part or shall
				take 1 or more of the following actions:
								(A)Order the
				employer to take affirmative action to abate the reprisal.
								(B)Order the
				employer to reinstate the person to the position that the person held before
				the reprisal, together with the compensation (including back pay), compensatory
				damages, employment benefits, and other terms and conditions of employment that
				would apply to the person in that position if the reprisal had not been
				taken.
								(C)Order the
				employer to pay the complainant an amount equal to the aggregate amount of all
				costs and expenses (including attorneys' fees and expert witnesses' fees) that
				were reasonably incurred by the complainant for, or in connection with,
				bringing the complaint regarding the reprisal, as determined by the head of the
				agency or a court of competent jurisdiction.
								(D)Where
				appropriate, order the posting of the decision of the inspector general in a
				manner in which every employee of the employer will have notice of the decision
				and otherwise require a reasonable compliance program to ensure that no further
				retaliation is committed by the employer.
								(E)In the case of a
				finding that the reprisal was willful, wanton, or malicious, pay the employee
				no more then 10 times the amount of all lost wages and other compensatory
				damages.
								(3)Civil
				actionIf the head of an agency issues an order denying relief in
				whole or in part under paragraph (1), has not issued an order within 210 days
				after the submission of a complaint under subsection (b), or in the case of an
				extension of time under subsection (b)(2)(B)(i), within 30 days after the
				expiration of the extension of time, or decides under subsection (b)(3) not to
				investigate or to discontinue an investigation, and there is no showing that
				such delay or decision is due to the bad faith of the complainant, the
				complainant shall be deemed to have exhausted all administrative remedies with
				respect to the complaint, and the complainant may bring a de novo action at law
				or equity against the employer to seek compensatory damages and all other
				relief available under this section in the appropriate district court of the
				United States, which shall have jurisdiction over such an action without regard
				to the amount in controversy. Such an action shall, at the request of either
				party to the action, be tried by the court with a jury.
							(4)Judicial
				enforcement of orderWhenever a person fails to comply with an
				order issued under paragraph (2), the head of the agency shall file an action
				for enforcement of such order in the United States district court for a
				district in which the reprisal was found to have occurred. In any action
				brought under this paragraph, the court may grant appropriate relief, including
				injunctive relief, compensatory and exemplary damages, and attorneys' fees and
				costs. The person upon whose behalf an order was issued may also file such an
				action or join in an action filed by the head of the agency.
							(5)Judicial
				reviewAny person adversely affected or aggrieved by an order
				issued under paragraph (2) may obtain review of the order's conformance with
				this subsection, and any regulations issued to carry out this section, in the
				United States court of appeals for a circuit in which the reprisal is alleged
				in the order to have occurred. No petition seeking such review may be filed
				more than 60 days after issuance of the order by the head of the agency. Review
				shall conform to chapter 7 of title 5, United States Code. Filing such an
				appeal shall not act to stay the enforcement of the order of a head of an
				agency or the judgment of a district court.
							(6)Exhaustion of
				administrative remediesRegardless of any other time limit set
				forth in this Act, after 360 days an employee shall be deemed to have exhausted
				his or her administrative remedies and may file a civil action or amend a claim
				under this Act to any other pending civil action filed by the employee.
							(d)Nonenforceability
				of certain provisions waiving rights and remedies or requiring arbitration of
				disputes
							(1)Waiver of
				rights and remediesExcept as provided under paragraph (3), the
				rights and remedies provided for in this section may not be waived by any
				agreement, policy, form, or condition of employment, including by any
				predispute arbitration agreement.
							(2)Predispute
				arbitration agreementsExcept as provided under paragraph (3), no
				predispute arbitration agreement shall be valid or enforceable if it requires
				arbitration of a dispute arising under this section.
							(3)Exception for
				collective bargaining agreementsNotwithstanding paragraphs (1)
				and (2), an arbitration provision in a collective bargaining agreement shall be
				enforceable as to disputes arising under the collective bargaining
				agreement.
							(e)Requirement To
				post notice of rights and remediesAny employer receiving covered
				funds shall post notice of the rights and remedies provided under this
				section.
						(f)Rules of
				construction
							(1)No implied
				authority to retaliate for non-protected disclosuresNothing in
				this section may be construed to authorize the discharge of, demotion of, or
				discrimination against an employee for a disclosure other than a disclosure
				protected by subsection (a) or to modify or derogate from a right or remedy
				otherwise available to the employee.
							(2)Relationship to
				State lawsNothing in this section may be construed to preempt,
				preclude, or limit the protections provided for public or private employees
				under State whistleblower laws.
							(g)DefinitionsIn
				this section:
							(1)Abuse of
				authorityThe term abuse of authority means an
				arbitrary and capricious exercise of authority by a contracting official or
				employee that adversely affects the rights of any person, or that results in
				personal gain or advantage to the official or employee or to preferred other
				persons.
							(2)Covered
				fundsThe term covered funds means any contract,
				grant, or other payment received by any non-Federal employer if the Federal
				Government provides any portion of the money or property that is provided,
				requested, or demanded.
							(3)EmployeeThe
				term employee—
								(A)except as
				provided under subparagraph (B), means an individual performing services on
				behalf of an employer or a contractor, subcontractor, or agent of an employer;
				and
								(B)does not include
				any Federal employee or member of the uniformed services (as that term is
				defined in section 101(a)(5) of title 10, United States Code).
								(4)Non-Federal
				employerThe term non-Federal employer—
								(A)means—
									(i)any
				employer—
										(I)with respect to
				covered funds—
											(aa)the contractor,
				subcontractor, grantee, or recipient, as the case may be, if the contractor,
				grantee, or recipient is an employer; and
											(bb)any professional
				membership organization, certification or other professional body, any agent or
				licensee of the Federal Government, or any person acting directly or indirectly
				in the interest of an employer receiving covered funds; or
											(II)with respect to
				covered funds received by a State or local government, the State or local
				government receiving the funds and any contractor or subcontractor of the State
				or local government; and
										(ii)any corporation
				or person who receives any Federal funds; and
									(B)does not mean any
				department, agency, or other entity of the Federal Government.
								(5)State or local
				governmentThe term State or local government
				means—
								(A)the government of
				each of the several States, the District of Columbia, the Commonwealth of
				Puerto Rico, Guam, American Samoa, the Virgin Islands, the Commonwealth of the
				Northern Mariana Islands, or any other territory or possession of the United
				States; or
								(B)the government of
				any political subdivision of a government listed in subparagraph
				(A).
								.
			(c)Applicability
				(1)Pending
			 claimsSection 315 of the Federal Property and Administrative
			 Services Act of 1949, as added by subsection (b), shall apply to complaints
			 submitted pursuant to such section on or after the date of the enactment of
			 this Act.
				(2)New
			 claimsSection 315 of the Federal Property and Administrative
			 Services Act of 1949, as in effect on the day before the date of the enactment
			 of this Act shall apply to claims submitted pursuant to such section before
			 such date of enactment.
				
